Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 1 of 29 PageID #: 175



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 R. ALEXANDER ACOSTA, Secretary of Labor,
 United States Department of Labor;

                                    Plaintiff,                          REPORT AND
                                                                     RECOMMENDATION

                                                                     CV 18-346 (DRH) (AKT)
                  - against -


 DRF HOSPITALITY MANAGEMENT LLC
 d/b/a BARTO RESTAURANT and DONALD FINLEY,
 individually,

                                     Defendants.
 --------------------------------------------------------------X

 A. KATHLEEN TOMLINSON, Magistrate Judge:

   I.    PRELIMINARY STATEMENT

         Plaintiff R. Alexander Acosta, Secretary of Labor, United States Department of Labor

 (the “Plaintiff” or “the Secretary”), commenced this action against Defendants DRF Hospitality

 Management LLC d/b/a Barto Restaurant (“DRF Hospitality” or “Barto Restaurant”) and Donald

 Finley (“Finley”), (collectively “Defendants”) to enforce the recordkeeping and overtime pay

 provisions of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq. See generally

 Compl. [DE 1]. The Secretary seeks to recover back wages and liquidated damages for

 Defendants’ employees and to enjoin future acts and practices which violate the FLSA. See

 generally id.

         Upon the Defendants' failure to answer or otherwise respond to this action, the Clerk of

 the Court noted Defendants' default. See DE 9; DE 11. Thereafter, Plaintiff moved for entry of a

 default judgment. See Plaintiff’s Notice of Motion for Default Judgment (“Pl.’s Mot.”) [DE 14].
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 2 of 29 PageID #: 176



 The Honorable Denis R. Hurley referred the motion to this Court for a Report and

 Recommendation. See June 1, 2018 Referral Order.

         For the reasons which follow, this Court respectfully recommends to Judge Hurley that

 the Secretary’s motion be GRANTED. The Court further recommends that damages be awarded

 consistent with this Report and Recommendation but that entry of judgment be deferred to

 permit the Secretary to provide the information noted as to post-judgment interest and costs

 within 21 days.

  II.   BACKGROUND

                A.     Pertinent Facts

        The following facts are derived from the Complaint and are accepted as true for purposes

 of this motion. See Compl. The Court has also reviewed (1) the Declaration of Susan B. Jacobs,

 Senior Trial Attorney for the U.S. Department of Labor (“Jacobs Decl.”) [DE 14-1], annexed to

 Pl.’s Mot as Ex. 1; and (2) the Declaration of Nicole Stahl, Investigator for the U.S. Department

 of Labor (“Stahl Decl.”) [DE 14-2], annexed to the Pl.’s Mot. as Ex. 2. Facts relating to the

 procedural posture of the case are derived from the docket history.

                       1.      The Defendants’ Employment Policies and Practices

        DRF Hospitality is a limited liability corporation organized under the laws of the state of

 New York, with its principal place of business in Roslyn, New York. Compl. ¶ 4. The

 corporation does business as Barto Restaurant. At all relevant times, Defendant Finley owned,

 actively managed, and controlled Barto Restaurant, regulating the employment of all Barto

 Restaurant employees. Id. ¶¶ 6, 10. Finley exercised control over the terms and conditions of

 Barto Restaurant employees in that he had the power to: (1) hire and fire employees; (2)

 supervise and control employee work schedules; (3) supervise and control conditions of



                                                 2
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 3 of 29 PageID #: 177



 employment; (4) determine rates and methods of pay; and (5) maintain employment records. Id.

 ¶¶ 6. Finley also supervised and hired Barto Restaurant general managers. Id. ¶ 7. As such,

 Plaintiff alleges that Defendants are both employers pursuant to the FLSA, 29 U.S.C. § 203(d)

 and its related regulations such as 29 C.F.R. § 791.2. Id. ¶¶ 5-6.

        The Secretary also alleges that at all times relevant to this action, Defendants were,

 vis-à-vis Barto Restaurant, an “enterprise engaged in commerce” within the meaning of the

 FLSA. Id. ¶¶ 11-12. Specifically, Plaintiff maintains that Defendants (1) employed bartenders,

 servers, bussers, cooks, dishwashers/porters and expos/food runners — including Bobby Ahearn,

 Larizza Chinchilla, John/Jacob Dominguez (“Dominguez”), Carlos Espinoza, Freddy Espinoza,

 Milton Espinoza, Scott Hansen (“Hansen”), Sebastian Hernandez, Alex Lez, Javier

 Lopez/Martinez, Hugo Nunez, Refuglio Olvera, Gustavo Pulgarin, Jose Reyes, Julio Saul, and

 Paul Tutino (“Tutino”) — in the activities of an enterprise engaged in commerce or in the

 production of goods for commerce in that these employees handled, sold, or otherwise worked

 on goods or materials moved in, or produced for, commerce, and (2) grossed [annually] an

 amount not less than $500,000 in volume of sales or business done. Id.

        The Complaint further alleges that Defendants knowingly and willfully operated Barto

 Restaurant without paying employees proper overtime compensation when they worked more

 than 40 hours in a workweek. Instead, the Secretary alleges that Defendans were paying

 employees at their regular hourly rate regardless of the number of hours worked. Id. ¶¶ 19-20.

 The Secretary also charges that Defendants failed to keep and/or preserve adequate and accurate

 employee time and pay records. Id. ¶¶ 23-27.




                                                  3
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 4 of 29 PageID #: 178



                       2.      FLSA Investigation and Specific Findings

        On December 14, 2016, Investigator Nicole Stahl (“Investigator Stahl” or “Stahl”) of the

 United States Department of Labor, Wage and Hour Division (“WHD”) was assigned to conduct

 an investigation of DRF Hospitality to determine whether Defendants were in compliance with

 the FLSA in their operation of Barto Restaurant. See Stahl Decl. ¶ 5. During the course of her

 investigation, Stahl obtained limited documents from DRF Hospitality and conducted interviews

 with several Barto Restaurant employees. See generally Stahl Decl. Based on Stahl’s

 investigation, the WHD determined that Defendants violated the FLSA by (1) failing to

 compensate employees with time and a half pay who worked more than 40 hours in a workweek

 from at least June 9, 2016 through at least March 31, 2017 (id. ¶ 31); and (2) failing to make,

 keep, and/or preserve adequate and accurate records (id. ¶ 32). The details of Stahl’s

 investigation and findings are outlined below.

        Investigator Stahl visited Barto Restaurant at 1024 Northern Boulevard, Rosyln, New

 York on December 21, 2016 and left an appointment letter with Michael Lloyd, who identified

 himself as the restaurant manager. Id. ¶ 6. 1 The appointment letter informed DRF Hospitality

 that the WHD was investigating the company to determine whether it was in compliance with the

 FLSA. Id. ¶ 7. The letter also requested the production of various documents by September 28,

 2016 including, inter alia, employee lists, wage information, payroll documents, weekly time

 cards and/or timesheets, and cash disbursement records for the period running from December

 20, 2014 through December 20, 2016. Id. ¶¶ 6-10 and Ex. 1. Despite assurances from Michael

 Lloyd that responsive documents would be forthcoming, none were produced by December 28,




 1
          A copy of the appointment letter is annexed to Investigator Stahl’s Declaration as
 Exhibit 1. See Stahl Decl., Ex. 1.
                                                  4
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 5 of 29 PageID #: 179



 2016. Id. ¶¶ 8-9. Consequently, an administrative subpoena duces tecum was served on DRF

 Hospitality on January 10, 2017, requesting the production of documents by January 25, 2017.

 Id. ¶¶ 9-10. The subpoena is annexed to the Stahl Decl. as Ex. 2. On January 24, 2018,

 Investigator Stahl received a telephone call from Lawrence Rader, an attorney, who stated that he

 represented DRF Hospitality and was asking for more time to produce the requested documents.

 Id. ¶ 11. Investigator Stahl agreed and extended the subpoena compliance date to January 27,

 2017. Id. She also advised Attorney Rader that she wanted to conduct an initial conference with

 Defendant Finely and a telephone conference was set for January 31, 2017. Id.

        Prior to the conference, on January 27, 2017, Jordan Sinclair, an attorney from Mr.

 Rader’s office, provided a limited document production — by email — including a list of

 employee names, addresses, job titles and compensation information, as well as a Paychex

 Payroll Journal for the period of January 7-20, 2017. Id. ¶¶ 12-14. A copy of the employee list

 is annexed to the Stahl Decl. as Ex. 3 and a copy of the Paychex Payroll Journal is annexed as

 Ex. 4. According to Stahl, “[n]o other documents requested in the subpoena were produced.”

 Id. ¶ 12. On January 31, 2017, as scheduled, Investigator Stahl conducted an initial conference

 by telephone with Mr. Rader for approximately fifteen minutes while they waited for Defendant

 Finley to call in. Id. ¶ 13. Mr. Finley never called. Id. Investigator Stahl informed Mr. Rader

 that she still needed to speak with Finley and Attorney Rader said he would try to get Finley on

 the phone and call back. Id. After waiting 20 minutes, Stahl called Rader again. Rader would

 not give Stahl a definite answer concerning when she could speak to Finley and he asked for “a

 few days” to “figure things out.” Id.

        Following DRF Hospitality’s minimal production and Finley’s failure to meaningfully

 respond to the investigation, Stahl referred the matter to Elena Goldstein, an attorney with the



                                                  5
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 6 of 29 PageID #: 180



 Office of the Solicitor, who sent a letter to Attorney Rader’s office cautioning counsel that if

 DRF Hospitality did not comply with the subpoena by February 7, 2017, action may be taken in

 federal court to enforce the subpoena. Id. ¶ 14. On February 24, 2017, DRF Hospitality

 produced additional documents, including Employee Time Card and Job Detail records for

 February 13-26, 2017 and Employee Earning records for two bartenders for the period of

 June 24, 2016-December 23, 2016. Id. ¶ 15. 2

        Thereafter, DRF Hospitality retained new counsel, Paul Millus, Esq. Id. ¶ 16.

 Investigator Stahl held a final conference with Attorney Millus on April 18, 2017. Id.. Elaine

 Guzzo, Assistant District Director of the Long Island District office of the WHD, also attended

 that conference. Defendant Finley did not. Id. Stahl informed Attorney Millus that the WHD

 had determined the Defendants violated both the overtime and record-keeping requirements of

 the FLSA by paying employees straight-time for overtime hours worked and by failing to keep

 accurate records of hours worked and wages paid. Id. Attorney Millus requested additional time

 to gather evidence to show that employees were properly paid. Id.

        On April 28, 2017, Attorney Millus sent Investigator Stahl a letter claiming that

 Defendant Finley denied most of the WHD’s allegations concerning DRF Hospitality’s failure to

 comply with the FLSA and asserted that DRF Hospitality could not afford to pay back wages.

 Id. ¶ 17. Thereafter, on May 3, 2017, in an apparent attempt to demonstrate that employees were

 properly paid, DRF Hospitality produced self-created Excel spreadsheets for 14 bi-weekly pay

 periods from July 6, 2016 to January 2, 2017, purporting to show employee hours worked and

 wages paid. Id. ¶ 18. A copy of the spreadsheet dated December 19, 2016 is annexed to the


 2        The additional documents, annexed to the Stahl Decl. as Exs. 6 and 7, indicate that
 Barto Restaurant employees worked more than 40 hours per week during the represented time
 periods and were not paid sufficient overtime wages. Stahl Decl. ¶ 15 and Exs. 6, 7

                                                  6
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 7 of 29 PageID #: 181



 Stahl Decl. as Ex. 8. Significantly, Stahl could not confirm the accuracy of the information

 contained in the Excel spreadsheets because DRF Hospitality did not produce any underlying

 employee time or pay records demonstrating the origin of the data reflected in the spreadsheets.

 Id. 3

         On May 9, 2017, Stahl and Assistance District Director Guzzo held a “second final

 conference” with Attorney Millus and at which Finley again did not appear. Id. ¶ 20. The WHD

 presented Attorney Millus with updated back wage computations, in response to which Attorney

 Millus requested time to discuss the matter with Defendant Finley. Id. On May 26, 2017,

 Finley submitted a letter requesting a three-year payment plan to pay the overtime wages owed.

 Id. ¶ 21. Attorney Millus was advised that in order to move forward with the request for a long

 payment plan, Defendant Finley would have to submit supporting financial documentation. Id.

 On July 31, 2017, a third final conference was held, which Finley attended, along with Attorney

 Millus. Id. ¶ 22. During the conference, Finley asked that his proposed three-year payment plan

 be implemented at which time Finley was again informed that he would need to submit financial

 records relating to his personal and business finances. Id. No such financial documents were

 produced other than Finley’s 2015 Federal Tax Return. Id.

         Notwithstanding DRF Hospitality and Finley’s failure to meaningfully comply with

 Investigator Stahl’s document demands, Stahl was able to interview several Barto Restaurant

 employees, including Scott Hansen, who worked as a bartender, and John/Jacob Dominguez,

 who worked as a food runner/expediter. See id. ¶¶ 23, 25-26; see also May 29, 2018 Declaration

 of Scott Hansen (“Hansen Decl.”) and May 21, 2017 Statement of John Dominguez


 3        It is worth noting that, according to Investigator Stahl, “some of the spreadsheets
 showed that employees worked more than 40 hours a week and were only paid their regular
 hourly rate for all hours worked.” Stahl Decl. ¶ 19 and Ex. 8.

                                                 7
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 8 of 29 PageID #: 182



 (“Dominguez Stat.”), attached to the Stahl Decl. as Exs. 9 and 10. Based on these interviews,

 Stahl learned that Barto Restaurant employees were paid straight time for all hours worked,

 regardless of how many hours they worked over 40 in one workweek (see id. ¶¶ 24, 30, Hansen

 Decl. ¶¶ 8, 13, 14, 16, and Dominguez Stat.); that most employees typically worked between 50

 to 60 hours per week (see Stahl Decl. ¶¶ 24, 28); and that most employees were paid every two

 weeks entirely in cash (see id. ¶ 28). 4 In addition, Stahl learned that servers, hosts, bartenders,

 and busboys recorded their starting and stopping work times every workday using a

 computerized time recording system in Barto Restaurant. See Stahl Decl. ¶ 23. Despite WHD’s

 document demands, none of these records were ever produced by Defendants. Id. ¶¶ 7, 10, 23.

        To calculate back overtime wages due Barto Restaurant employees, Investigator Stahl

 (1) gave Defendants full credit for paying employees straight-time for all hours worked; (2)

 reconstructed each employee’s hourly wage rate and average number of hours worked for each

 workweek during the investigative period; and (3) calculated back wages owed to each employee

 based on Defendants’ failure to pay the statutory half-time premium for each hour worked over

 40 hours per week. Id. ¶¶ 33-35. To reconstruct the average amount of hours employees worked

 each workweek during the covered period, Investigator Stahl relied on employee interviews and

 the kitchen staff calendar previously obtained for December 12-18, 2016. Id. ¶¶ 40-41. For the



 4
           According to Hansen, who bartended at Barto Restaurant between 50 and 60 hours per
 week, he was paid $7.50 per hour by check for the first 40 hours worked and then $3.00 per hour
 in cash for each hour worked over 40. See Stahl Decl. ¶ 25 and Ex. 9 ¶¶ 6-8. Hansen reported
 that only he and two other employees were paid [partially] by check and that all other employees
 at Barto Restaurant were paid entirely in cash. Stahl Decl. ¶ 27 and Hansen Decl. ¶ 9. Hansen
 stated that servers were paid $3.00 per hour (plus tips) for all hours worked (Stahl Decl. ¶ 28 and
 Hansen Decl. ¶ 16), which is corroborated by Dominguez’s statement (Dominguez Stat.).
 Hansen provided Investigator Stahl with a copy of a Barto Restaurant kitchen staff schedule for
 the week of December 12, 2016, which indicates that kitchen staff worked approximately 44 to
 65 hours during that workweek. Stahl Decl. ¶ 29.

                                                   8
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 9 of 29 PageID #: 183



 nine kitchen workers, Stahl used the hours detailed in the December 12-18, 2016 calendar. Id.

  ¶ 41. For Hansen, Stahl used an average of 55 hours per week since he indicated that he

 typically worked between 50 and 60 hours per week. Id. ¶ 42. For Tutino, who also worked as

 a bartender, Stahl used an average of 45 hours per week since Hansen indicated that Tutino

 typically worked between 40 and 50 hours per week. Id. ¶ 43. As for the servers, including

 Dominguez, Stahl used an average of 55 hours per week based on information provided by

 Dominguez, Hansen, and other employees that servers typically worked between 50 and 60

 hours per week. Id. ¶¶ 44-45.

        Stahl also reconstructed most of the employees’ hourly rates. Id. ¶ 46. During the

 investigative period, the federal minimum wage was $7.25 per hour while the New York State

 minimum wage was $9.00 per hour. Id. ¶ 36; compare 29 U.S.C.A. § 206 with N.Y. Lab. Law

 § 652 (McKinney). The federal cash wage required to be paid to tipped employees was $2.13

 per hour and the New York State cash wage required to be paid to tipped employees was $7.50

 per hour. Stahl Decl. ¶ 37. Pursuant to 29 C.F.R. § 778.5, the WHD enforces the higher New

 York State cash wage requirement. Id. For the nine kitchen workers, Stahl presumed, to the

 benefit of the Defendants, that the kitchen workers were paid at least the applicable New York

 minimum wage and used that wage to compute additional half time. Id. ¶ 50. Based on

 information provided by Hansen concerning his pay and the pay of bartenders generally, Stahl

 used a $7.50 per hour rate for both Hansen and Tutino. Id. ¶ 48. For Dominguez, Stahl used the

 applicable New York minimum wage of either $9.00 or $10.00 per hour to compute additional

 half-time due to servers for hours worked over 40 in one week since Dominguez and Hansen

 reported that servers were paid $3.00 per hour plus tips. Id. ¶ 49. Based on her calculations,




                                                 9
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 10 of 29 PageID #: 184



  Stahl determined that Defendants owe a total of $77,610.75 in back wages and an equal amount

  in liquidated damages. Id. ¶ 52.

         B.      Procedural History

         Plaintiff filed this action against Defendants on January 18, 2018. See DE 1. On

  January 26, 2018, Plaintiff filed proof of service as to DRF; Plaintiff filed proof of service as to

  Finley on February 23, 2018. DE 6; DE 7. 5 Defendants did not answer or otherwise respond to

  the Complaint and Plaintiffs filed a Request for a Certificate of Default as to each defendant. See

  DE 8, 10. Thereafter, the Clerk of the Court noted the default of each Defendant on the record.

  See DE 9, 11. On April 5, 2018, Judge Hurley ordered that any motion for default judgment had

  to be filed on or before May 31, 2018. See April 5, 2018 Electronic Order.

         The Secretary filed his formal motion for entry of default judgment on May 31, 2018.

  See DE 14. The motion was served on Defendants via first-class mail the same day. See

  Certificate of Service annexed to Pl.’s Mot. To date, Defendants have not responded or

  otherwise appeared. Judge Hurley referred the instant motion for default judgment to this Court

  for a Report and Recommendation as to whether Plaintiff has demonstrated that the “allegations

  in the Complaint establish the defendants’ liability such that the motion for default judgment

  should be granted.” See June 1, 2018 Referral Order.




  5        According to the Secretary’s filings, (1) service was effected upon DRF by serving a
  copy of the Summons and Complaint upon Michael Lloyd, Barto Restaurant’s manager, who is
  designated by law to accept service of process on behalf of DRF (see Summons and Proof of
  Service [DE 6]); and (2) Finley was served by nail and mail service at his usual place of abode
  and by service upon a person of suitable age and discretion at his actual place of
  employment/business (see Summons and Affidavits of Service [DE 7]). For a detailed
  discussion of the sufficiency of service of process, see Part IV(A)(1) below.
                                                   10
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 11 of 29 PageID #: 185




  III.    STANDARD OF REVIEW

          Federal Rule of Civil Procedure 55 establishes a two-step procedure by which a party

  may obtain a default judgment. See Bricklayers & Allied Craftworkers Local 2, Albany, N.Y.

  Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d 182, 185–86 (2d Cir. 2015) (citing

  FRCP 55); Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 95–96 (2d Cir. 1993) (same); see also

  City of N.Y. v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 128 (2d Cir. 2011); N.Y. v. Green, 420

  F.3d 99, 104 (2d Cir. 2005). First, pursuant to Rule 55(a), if a party has failed to plead or

  otherwise defend, the Clerk of the Court must enter a certificate of default by making a notation

  on the record. Fed. R. Civ. P. 55(a). Second, after this entry of default, if the party still fails to

  appear or move to set aside the default, then the court may enter a default judgment.

  Fed. R. Civ. P. 55(b).

          The trial court has “sound discretion” to grant or deny a motion for a default judgment.

  Enron Oil, 10 F.3d at 95. This discretion is not absolute — the Second Circuit has an “oft-stated

  preference” for judging disputes on the merits. Id. In fact, the Second Circuit has cautioned

  courts that granting a default judgment is an “extreme sanction” that is to be used as a tool of last

  resort. Meehan v. Snow, 652 F.2d 274, 277 (2d Cir.1981). Accordingly, the district court must

  carefully balance the concern of expeditiously adjudicating cases, on the one hand, against the

  responsibility of giving litigants a chance to be heard on the other. See Enron Oil, 10 F.3d at 96.

  With these dual goals of conserving judicial resources and affording due process, doubts should

  generally be resolved in favor of the defaulting party. See id.

          On a motion for default judgment is, the defendant is deemed to have admitted all of the

  well-pleaded factual allegations in the plaintiff's complaint, except for claims relating to



                                                    11
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 12 of 29 PageID #: 186



  damages. See Cement & Concrete Workers Dist. Council Welfare Fund v. Metro Foundation

  Contractors, Inc., 699 F.3d 230, 234 (2d Cir. 2012); Au Bon Pain Corp. v. Artect, Inc., 653 F.2d

  61, 65 (2d Cir. 1981); see also Bricklayers, 779 F.3d at 189–90; Greyhound Exhibitgroup, Inc. v.

  E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992); see generally Steginsky v. Xcelera Inc.,

  741 F.3d 365, 368 (2d Cir. 2014) (under both a motion to dismiss and a motion for default, the

  plaintiff must proffer well-pleaded allegations). Once the defendant is found to be in default, the

  plaintiff bears the burden of showing that he is entitled to recovery. See Danser v. Bagir Int'l,

  571 Fed.Appx. 54, 55 (2d Cir. 2014); Taizhou Zhongneng Imp. & Exp. Co., Ltd v. Koutsobinas,

  509 Fed.Appx. 54, 58 (2d Cir. 2013); Ferrara v. PJF Trucking LLC, No. 13 Civ. 7191, 2014 WL

  4725494, at *5 (E.D.N.Y. Sept. 22, 2014); State Farm Mut. Auto. Ins. Co. v. Kalika, No. 04 Civ.

  4631, 2007 WL 4326920, at *7 (E.D.N.Y. Dec. 7, 2007).

         A plaintiff must prove that the compensation he or she seeks relates “to the damages that

  naturally flow from the injuries pleaded.” Greyhound Exhibitgroup, 973 F.2d at 159. Generally,

  the court may make this determination through an evidentiary hearing or proceeding. Fed. R.

  Civ. P. 55(b)(2); Fustok v. ContiCommodity Servs., Inc., 122 F.R.D. 151, 156 (S.D.N.Y.1988),

  aff'd, 873 F.2d 38 (2d Cir.1989). A court is not required to conduct a hearing if there is a basis

  for the damages specified in the default judgment. See Fed.R.Civ.P. 55(b)(2); Cement &

  Concrete Workers, 699 F.3d at 234 (“Together, ‘Rule 55(b)(2) and relevant case law give district

  judges much discretion in determining when it is ‘necessary and proper’ to hold an inquest on

  damages.’” (quoting Tamarin v. Adam Caterers, Inc., 13 F.3d 51, 54 (2d Cir.1993))); Finkel v.

  Romanowicz, 577 F.3d 79, 87 (2d Cir. 2009) (“Rule 55(b) commits this decision to the sound

  discretion of the district court.”); see also Flaks v. Koegel, 504 F.2d 702, 707 (2d Cir.1974)

  (stating that while a default judgment constitutes an admission of liability, the amount of



                                                  12
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 13 of 29 PageID #: 187



  damages must be proven, unless the amount is liquidated or can be calculated). Therefore, a

  court may rely on “detailed affidavits and documentary evidence,” in addition to the plaintiff's

  complaint, to determine the sufficiency of a claim in the context of a default. Transatlantic

  Marine Claims Agency v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997); see Bricklayers,

  779 F.3d at 189–90; Cement *30 & Concrete Workers, 699 F.3d at 234; Tamarin, 13 F.3d at 54.

  The amount of damages awarded, if any, must be ascertained “with reasonable certainty.” Credit

  Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999); see Cement &

  Concrete Workers, 699 F.3d at 232. The moving party is entitled to all reasonable inferences

  from the evidence it offers. Au Bon Pain Corp., 653 F.2d at 65.

         In the context of an FLSA action, where an employer has failed to keep accurate or

  adequate records as required by the statute, “an employee (or the Secretary on behalf of a group

  of employees) may submit evidence from which violations of the Act and the amount of an

  award may be reasonably inferred.” Reich v. S. New England Telecomms. Corp. 121 F.3d 58, 66

  (2d Cir. 1993) (internal quotation marks and citation omitted). “[I]n the absence of rebuttal by

  defendants, plaintiffs' recollection and estimates of hours worked are presumed to be correct.”

  Ting Yao Lin v. Hayashi Ya II, Inc., 08–CV–6071, 2009 WL 289653, at *3 (S.D.N.Y. Jan. 30,

  2009), report and recommendation adopted by 2009 WL 513371 (S.D.N.Y. Feb. 27, 2009). See

  also Chao v. Vidtape, Inc., 196 F.Supp.2d 281, 293–94 (E.D.N.Y. 2002); Zhao v. East Harlem

  Laundromat, Inc., 07–CV–201, 2010 WL 4628294, at *6 (S.D.N.Y. Oct. 8, 2010).

  IV.    DISCUSSION

         A.      Factors Relevant to Default Judgment

         “As the Second Circuit has noted, when determining whether to grant a default judgment,

  the Court is guided by the same factors which apply to a motion to set aside entry of a default.”



                                                  13
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 14 of 29 PageID #: 188



  Krevat v. Burgers to GO, Inc., No. 12-CV-6258, 2014 WL 4638844, at *5 (E.D.N.Y. Sept. 16,

  2014) (citing Pecarsky v. Galaxiworld.com, Ltd., 249 F.3d 167, 170–71 (2d Cir. 2001); Enron

  Oil Corp. v. Diakuhara, 10 F.3d 90, 96 (2d Cir. 1993)). “These factors are: (1) ‘whether the

  defendant's default was willful; (2) whether defendant has a meritorious defense to plaintiff's

  claims; and (3) the level of prejudice the non-defaulting party would suffer as a result of the

  denial of the motion for default judgment.’” Id. (quoting Tr. of Empire State Carpenters

  Annuity, Apprenticeship, Labor Mgmt. Cooperation, Pension and Welfare Funds v. Flooring

  Experts, Inc., No. CV 12–6317, 2013 WL 4042357, at *2 (E.D.N.Y. Aug. 8, 2013)); see, e.g.,

  Reliance Commc'ns LLC v. Retail Store Ventures, Inc., No. 12-CV02067, 2013 WL 4039378, at

  *2 (E.D.N.Y. Aug. 7, 2013) (citing Mason Tenders Dist. Council v. Duce Constr. Corp., No. 02-

  CV-9044, 2003 WL 1960584, at *2 (S.D.N.Y. Apr. 25, 2003)).

                 1.      Willfullness

         “When a defendant is continually and ‘entirely unresponsive,’ defendant's failure to

  respond is considered willful.” Trs. of the Pavers and Rd. Builders Dist. Council Welfare,

  Pension, Annuity and Apprenticeship, Skill Improvement and Safety Funds v. JREM Constr.

  Corp., No. 12-CV-3877, 2013 WL 618738 at *3 (E.D.N.Y. Jan. 28, 2013) (citation omitted).

  Thus, as to the first factor, the failure of Defendants to respond to the Complaint under the

  present facts sufficiently demonstrates willfulness. Eastern Sav. Bank, FSB v. Beach, No. 13-

  CV-341, 2014 WL 923151, at *5 (E.D.N. Y Feb. 12, 2014), adopted by 2014 WL 923151

  (E.D.N.Y. Mar. 10, 2014); Indymac Bank v. Nat'l Settlement Agency, Inc., No. 07-CV-6865,

  2007 WL 4468652, at *1 (S.D.N.Y. Dec. 20, 2007).

         Here, service was effected upon DRF Hospitality on January 23, 2018, when Mauricio

  Agudelo, an investigator with the WHD, personally delivered a copy of the Summons and



                                                  14
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 15 of 29 PageID #: 189



  Complaint to Michael Lloyd, General Manager of Barto Restaurant and DRF Hospitality’s agent

  for service of process. See Jacobs Decl. ¶ 4; Summons and Proof of Service [DE 6]. According

  to Plaintiff, Finley was served by nail and mail service on February 6, 2018 when Michael

  Delacore, a licensed process server, affixed a true copy of the Summons and Complaint to the

  door of Finley’s residence at 39 Overlook Road, Locust Valley, New York 11560 and mailed a

  separate copy of the Summons and Complaint by prepaid first-class mail to Finley at the same

  address. See Jacobs Decl. ¶ 5; Returned Summons and Affidavit of Service at p.1 [DE 7]. Upon

  close examination of Plaintiff’s Affidavits of Service, it appears to the Court that on February 13,

  2018, Vincent Mannetta, a licensed process server, personally delivered a copy of the Summons

  and Complaint to Michael Lloyd, who accepted service on behalf of Finley, at Barto Restaurant.

  Mannetta also mailed a separate copy of the Summons and Complaint by prepaid first-class mail

  to the same location. See Affidavit of Service at p. 2 [DE 7]. Although Plaintiff has not

  provided the Court with an analysis of the sufficiency of the “nail and mail service” described

  above, the Court finds the service upon Finley was adequate for the reasons set forth below.

         Under Rule 4(e)(1), an individual within a judicial district of the United States may be

  served by “following state law for serving a summons in an action brought in courts of general

  jurisdiction in the state where the district court is located or where service is made.” Fed. R. Civ.

  P. (4)(e)(1). “Under New York law, service of process is governed by CPLR § 308.” Allstate

  Ins. Co. v. Rozenberg, 771 F. Supp. 2d 254, 260–61 (E.D.N.Y. 2011). Pursuant to CPLR § 308,

  service of process can be made by (1) delivering the summons to the person to be served, or (2)

  delivering the summons “to a person of suitable age and discretion at the actual place of business

  . . . or usual place of abode of the person to be served and by either mailing the summons to the .

  . . person['s] . . . last known residence . . . or by mailing the summons by first class mail to the



                                                    15
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 16 of 29 PageID #: 190



  person['s] . . . actual place of employment.” CPLR § 308(1)-(2). If service of process is to be

  made upon a person of suitable age and discretion at the place of business of the person to be

  served, the mailing of the summons and complaint must be made in an envelope bearing the

  legend “personal and confidential” and must not indicate that the communication is from an

  attorney or concerns an action against the person to be served. CPLR § 308(2). Section 308(2)

  requires that the mailing be effected within 20 days of personal delivery and that proof of service

  be filed within 20 days of delivery, or mailing, whichever is later. Id. The statute further

  requires that the proof of service “identify the person of suitable age and discretion and state the

  date, time and place of service.” Id.

         Here, service of process was effected upon Defendant Finley in accordance with CPLR

  § 308(2). The Affidavit of Service states that on February 13, 2018 at 7 p.m., Vincent Mannetta,

  a licensed process server, personally delivered a copy of the Summons and Complaint to Michael

  Lloyd, the manager of Barto Restaurant. See Summons and Affidavit of Service at p. 2 [DE 7].

  The pertinent Affidavit of Service further states that Michael Lloyd is a person of suitable age

  and discretion and that Michael Lloyd indicated, at the time of delivery, that he is authorized to

  accept service and that Barto Restaurant is Finley’s actual place of business/employment. Id.

  The Affidavit of Service describes Michael Lloyd as a white male, bald, without glasses, age 26-

  35 years old, between 5’4” and 5’8” in height, and between 161 pounds and 200 pounds in

  weight. Id. The Affidavit provides that on February 15, 2018, within 20 days of delivery,

  Vincent Mannetta mailed a copy of the Summons and Complaint to Finley at Barto Restaurant

  by first-class mail in a properly addressed envelope bearing the words “Personal and

  Confidential” and that the envelope did not indicate that the communication was from an

  attorney or concerned an action against Finley. Id. Based on the Court’s review of the docket, it



                                                   16
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 17 of 29 PageID #: 191



  is clear that the pertinent Affidavit of Service was timely filed on ECF on February 23, 2018,

  within 20 days of delivery and mailing.

         With respect to nail and mail service, CPLR § 308(4) authorizes this alternative method

  of service only where service under paragraphs one and two of CPLR § 308 cannot be made with

  “due diligence.” CPLR § 308(4). Although Plaintiff indicates that Finley was effectively served

  by nail and mail service on February 16, 2018, the Court need not consider or analyze such

  service since Finley was properly served under CPLR § 308(2). 6

         In addition to being served with the Summons and Complaint, Defendants were also

  served with the instant motion and accompanying exhibits. See Pl.’s Mot., Certificate of Service

  [DE 14-4]. However, to date, Defendants have not responded, appeared or requested additional

  time to do so. Therefore, the Court finds that Defendants’ failure to respond to the Complaint

  was willful.

                 2.      Prejudice

         The Court next considers whether the non-defaulting party would be prejudiced if the

  motion for entry of default judgment were to be denied. Here, denying the motion for default

  judgment motion would be prejudicial to Plaintiff “as there are no additional steps available to

  secure relief in this Court.” Bridge Oil Ltd. v. Emerald Reefer Lines, LLC, No. 06–CV–14226,

  2008 WL 5560868, at * 2 (S.D.N.Y. Oct. 27, 2008) (citing Mason Tenders, 2003 WL 1960584,

  at * 3). If a default judgment is not granted, he Secretary will have no alternative legal redress to

  recover the damages sought here. Therefore, the prejudice factor has been satisfied.




  6
            Under normal circumstances, the Court would analyze the propriety of the nail and mail
  service and determine whether Plaintiff satisfied the statute’s due diligence requirement before
  resorting to the nail and mail method.
                                                   17
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 18 of 29 PageID #: 192



                 3.      Meritorious Defense

         The final factor the Court considers is whether Defendants have a meritorious defense.

  A defense will be considered meritorious when it is “good at law” and gives the factfinder a

  determination to make. Am. Alliance Ins. Co. v. Eagle Ins. Co., 92 F.3d 57, 61 (2d Cir. 1996). A

  meritorious defense requires a presentation of facts which, if proven during trial, would establish

  a complete defense. S.E.C. v. McNulty, 137 F.3d 732, 740 (2d. Cir 1998). The Court cannot

  determine whether a defendant has a meritorious defense when the defendant fails to answer the

  Complaint. Empire State Carpenters Welfare v. Darken Architectural Wood, 2012 WL 194075,

  at *3 (E.D.N.Y. 2012). In such circumstances, granting a default judgment is favored. See id.

  Here, Defendants failed to provide an answer to the Complaint. Therefore, granting a default

  judgment is favored and the facts set forth within the Complaint are admitted. Nevertheless,

  Plaintiff’s allegations do not necessarily demonstrate the validity of its claims. Plaintiff must

  show that these unanswered allegations establish Defendants’ liability for each claim. See Said

  v. SBS Elecs., Inc., 2010 WL 1265186, at *2 (E.D.N.Y. 2010).

         Plaintiff’s Complaint asserts two violations of the FLSA: (1) failure to pay overtime

  wages; and (2) failure to make, keep, and/or preserve adequate and accurate records. See Compl.

  ¶¶ 31-35. Plaintiff further asserts that Defendants’ violations of the FLSA were willful. Id. ¶¶16,

  28-30, 32, 35. With respect to the first claim, Plaintiff alleges that Defendants violated the

  FLSA's overtime provision, which states that “no employer shall employ any of his employees

  . . . for a workweek longer than forty hours unless such employee receives compensation for his

  employment in excess of the hours above specified at a rate not less than one and one-half times

  the regular rate at which he is employed.” 29 U.S.C. § 207(a)(1). The Complaint specifically

  alleges that at all relevant times many of Defendants’ employees worked between 44 and 65



                                                   18
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 19 of 29 PageID #: 193



  hours in a workweek and were compensated at their regular hourly rate of pay, regardless of the

  number of hours worked in excess of 40 hours. See Compl. ¶¶ 17-20, 31-33. With respect to the

  second claim, Plaintiff contends that Defendants violated the FLSA’s recordkeeping

  requirements which impose a duty on an employer to make, keep, and preserve records of the

  persons employed and of their wages, hours, and other information relating to their employment.

  See 29 U.S.C. § 211(c). Plaintiff asserts that the Defendants did not comply with their

  recordkeeping duties. See Compl. ¶¶ 21-27, 34-35. Specifically, the Defendants did not keep

  and/or preserve adequate and accurate records, including most of their employees’ names and

  address, daily starting and stopping times, actual daily and weekly hours worked, regular hourly

  rates of pay and total regular overtime wages paid each pay period. Id. ¶¶ 24-27; see also Stahl

  Decl. ¶¶ 15, 18, 23, 32.

                         a.   Liability Under the FLSA

          “To establish a claim under the FLSA, plaintiff must prove the following: (1) the

  defendant is an employer subject to the FLSA; (2) the plaintiff is an “employee” within the

  meaning of the FLSA; and (3) the employment relationship is not exempted from the FLSA.”

  Saucedo v. On the Spot Audio Corp., No. 16-CV-00451, 2016 WL 8376837, at *4 (E.D.N.Y.

  Dec. 21, 2016), report and recommendation adopted, No. 16-CV-451, 2017 WL 780799

  (E.D.N.Y. Feb. 28, 2017), vacated sub nom. Saucedo v. On the Spot Audio Corp, No. 16-CV-

  451, 2018 WL 4347791 (E.D.N.Y. Jan. 23, 2018).

                         b.   Defendants Subject to the FLSA

         A defendant is an “[e]nterprise engaged in commerce or in the production of goods for

  commerce” if the defendant is an enterprise that:

                 has employees engaged in commerce or in the production of goods
                 for commerce, or that has employees handling, selling, or otherwise

                                                 19
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 20 of 29 PageID #: 194



                 working on goods or materials that have been moved in or produced
                 for commerce by any person; and ... [whose] annual gross volume
                 of sales made or business done is not less than $500,000.

  29 U.S.C. § 203(s)(1)(A)(i)-(ii). An employer is subject to both the minimum wage and

  overtime provisions of the FLSA if either: (1) its employees are “engaged in commerce” or (2)

  the employer is an “enterprise engaged in commerce.” 29 U.S.C. §§ 206, 207; see Padilla v.

  Manlapaz, 643 F. Supp. 2d 298, 299 (E.D.N.Y. 2009). The statute defines “commerce” as

  “trade, commerce, transportation, transmission, or communication among the several States or

  between any State and any place outside thereof.” 29 U.S.C. § 203(b). These two methods of

  establishing FLSA coverage are known as “individual coverage” and “enterprise coverage,”

  respectively. Jacobs v. New York Foundling Hosp., 483 F. Supp. 2d 251, 257 (E.D.N.Y. 2007).

         Plaintiff alleges that at all relevant times, Barto Restaurant had employees engaged in

  commerce or in the production of goods for commerce and had annual gross revenues of at least

  $500,000. See Compl. ¶¶ 12-13. Plaintiff has therefore sufficiently pleaded that Barto

  Restaurant is subject to the FLSA. See Fermin v. Las Delicias Peruanas Rest. Inc., 93 F. Supp.

  3d 19, 33 (E.D.N.Y. Mar. 19, 2015) (finding a complaint which simply restated the statutory

  definition to be sufficient because it was “reasonable to infer that the myriad goods necessary to

  operate a . . . restaurant with an eat-in dining area and over $500,000.00 in annual sales do not

  exclusively come from New York State”); Rodriguez v. Almighty Cleaning, Inc., 784 F. Supp. 2d

  114, 121 (E.D.N.Y. 2011) (“even local business activities fall within the reach of the FLSA when

  an enterprise employs workers who handle goods or materials that have moved or been produced

  in interstate commerce”) (internal quotations and citation omitted).

         The Complaint also asserts that during the relevant time period, Finley owned, actively

  managed, and controlled Barto Restaurant and regulated the employment of all Barto Restaurant



                                                  20
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 21 of 29 PageID #: 195



  employees. See Compl. ¶¶ 6, 10. Specifically, Plaintiff claims that Finley exercised control

  over the terms and conditions of Barto Restaurant employees in that he had the power to: (1) hire

  and fire employees; (2) supervise and control employee work schedules; (3) supervise and

  control conditions of employment; (4) determine rates and methods of pay; and (5) maintain

  employment records. Id. ¶¶ 6. Plaintiff also alleges that Finley supervised and hired Barto

  Restaurant general managers. Id. ¶ 7. Under the FLSA, an “employer” is “any person acting

  directly or indirectly in the interest of an employer in relation to an employee.” 29 U.S.C.

  § 203(d). “Person” is defined as “an individual, partnership, association, corporation, business

  trust, legal representative, or any organized group of persons.” 29 U.S.C. § 203(a). To

  “employ” means “to suffer or permit to work.” 29 U.S.C. § 203(g). An individual may be liable

  as an employer under the FLSA so long as he exercises “operational control” over the employee

  in question. See Irizarry v. Catsimatidis, 722 F.3d 99, 110 (2d Cir. 2013). Individuals who are

  found to be “employers” under the FLSA may be held jointly and severally liable to the plaintiff.

  See Moon v. Kwon, 248 F.Supp.2d, 201, 237 (S.D.N.Y. 2002).

          Here, Plaintiff has adequately alleged the elements necessary to establish that Defendants

  were, at all relevant times, employers with respect to Barto Restaurant workers within the

  meaning of the FLSA. Thus, Defendants are jointly and severally liable for damages. See

  Saucedo, 2016 WL 8376837, at *5.

                          c.    Barto Restaurant Employees Covered by the FLSA

          Under the FLSA, an “employee” is anyone “employed by an employer.” 29 U.S.C.

  § 203(e)(1). “Insofar as Plaintiff's Complaint alleges that Defendants employed Plaintiffs within

  this statutory meaning, ‘[i]t follows . . . that for purposes of this default, [they] qualif[y] as . . .

  “employee[s]” under the FLSA.’” Fermin v. Las Delicias Peruanas Rest., Inc., 93 F.Supp. 3d



                                                      21
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 22 of 29 PageID #: 196



  19, 32 (E.D.N.Y. 2015) (quoting Garcia v. Badyna, No. 13 Civ. 4021, 2014 WL 4728287, at *5

  (E.D.N.Y. Sept. 23, 2014)). The Court notes that “[t]he FLSA grants the Secretary of Labor the

  right ‘to bring an action by or on behalf of any employee’ to recover unpaid minimum wages or

  overtime compensation.” Solis v. SCA Rest. Corp., 938 F. Supp. 2d 380, 394 (E.D.N.Y. 2013)

  (quoting 29 U.S.C. § 216(c)). Here, the Secretary brings this action on behalf of Barto

  Restaurant workers. Because Plaintiff has alleged that Barto Restaurant workers were

  employees of the Defendants, and because these allegations are plausible and sufficiently

  supported, Plaintiff has satisfied the second element of its FLSA claims.

                        d.    No Exemptions

         “[T]he issue of whether [an employee's responsibilities] render the employee exempt

  from the FLSA's overtime provision is a question of law.” Fermin 93 F.Supp.3d at 32 (quoting

  McBeth v. Gabrielli Truck Sales, Ltd., 768 F. Supp. 2d 383, 387 (E.D.N.Y. 2010) (internal

  quotation marks omitted)). The Court is satisfied that there are no exemptions under the FLSA

  in these circumstances based on the nature of the employment relationship between the Barto

  Restaurant workers and Defendants as well as the nature of the actual work the employees

  performed.

         Based on the foregoing analysis, Plaintiff has sufficiently pleaded the necessary elements

  of its claims under the FLSA.

         B.      Damages

         Having determined that the Complaint establishes liability against Defendants for failure

  to comply with the FLSA’s overtime pay and recordkeeping requirements, the Court must next

  assess the damages to which Plaintiff is entitled on its claims. Although Rule 55 presumes all

  factual allegations as admitted for purposes of determining liability, no such deference is given



                                                  22
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 23 of 29 PageID #: 197



  when calculating damages. Greyhound Exhibitgroup v. E.L.U.L. Realty Corp, 973 F.2d 155, 158

  (2d Cir. 1992). “Instead, damages must have an evidentiary basis such that they can be

  “ascertained with reasonable certainty.” LG Capital Funding, LLC v. Worthington Energy, No.

  16-CV-6288, 2018 WL 1370266 at *4 (E.D.N.Y. Feb. 20, 2018) (citing Cement & Concrete

  Workers Dist. Council Welfare Fund v. Metro Found. Constrs. Inc., 699 F.3d 230, 234 (2d Cir.

  2012).

                  1.     Burden of Proof

           “Under the FLSA, an employee-plaintiff generally has the burden of proving that he

  performed work for which he was not properly compensated.” Martinez v. Alimentos Saludables

  Corp., No. 16-CV-1997, 2017 WL 5033650, at *12 (E.D.N.Y. Sept. 22, 2017) (internal quotation

  marks and citation omitted). However, as noted by the Supreme Court, “employees seldom keep

  . . . records [of hours worked] themselves; even if they do, the records may be and frequently are

  untrustworthy.” Anderson v. Mt. Clemens Pottery Co., 328 U.S. at 687. As such, a defaulting

  defendant deprives a plaintiff “of the necessary employee records required by the FLSA, thus

  hampering plaintiff’s ability to prove his damages.” Martinez, 2017 WL 5033650, at *12

  (citation omitted). “Courts in this Circuit have concluded that where a defendant-employer

  defaults, a plaintiff may meet this burden of proof ‘by relying on his recollection alone.’” Id.

  (quoting Doo Nam Yang v. ACBL Corp., 427 F. Supp. 2d 327, 335 (S.D.N.Y. 2005). To

  conclude otherwise would cause defendants in FLSA cases to benefit from failing to answer or

  comply with discovery obligations. See Mack v. No Parking Today, Inc., 16 CV 3986, 2019 WL

  490137, at *8 (E.D.N.Y. Jan. 9, 2019); Boyke v. Superior Credit Corp., No. 01 CV 0290, 2006

  WL 3833544, at *5 (N.D.N.Y. Dec. 28, 2006).




                                                  23
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 24 of 29 PageID #: 198



          Here, Defendants have failed to answer or otherwise defend this action. Significantly, one

  of Plaintiff’s central claims in the instant action is that Defendants failed to keep adequate

  records. As such, the only evidence available to support Plaintiffs’ claims are the statements of

  Barto Employees, materials obtained by Investigator Stahl, and the limited documentation

  provided by Defendants during the course of the WHD investigation. Since Defendants have not

  appeared to rebut the claims contained in Plaintiff’s allegations, the Court bases its

  recommendation with respect to damages on the evidence provided by Plaintiff concerning the

  hours the employees worked and the wages paid to them, and draws all reasonable inferences

  from such evidence.

                  2.      Wages Owed and Liquidated Damages

          Under the FLSA, an employee is entitled to recover “the amount of their unpaid

  minimum wages, [and/] or their unpaid overtime compensation” and “an additional equal amount

  as liquidated damages.” 29 U.S.C. § 216(b) (2008). Significantly, the employer bears the

  burden of establishing that liquidated damages should not be awarded. Reich v. S. New England

  Telecomm. Corp., 121 F.3d 58, 71 (2d Cir.1997). However, because Defendants have not

  answered nor responded to the instant motion, they have not carried their burden and, therefore,

  liquidated damages are appropriate. Martinez, 2017 WL 5033650, at *22 (“Defendants have

  defaulted and therefore have not met their statutory burden of demonstrating that they acted in

  good faith in failing to pay overtime to plaintiffs; thus, the Court finds that plaintiffs are entitled

  to an award of liquidated damages under the FLSA.”)

          Here, Plaintiff seeks $77,610.75 in unpaid overtime wages for Defendants’ employees

  and the same amount in liquidated damages for a total of $155,221.50 plus post-judgment

  interest. As detailed above, in calculating the alleged damages, Investigator Stahl gave



                                                    24
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 25 of 29 PageID #: 199



  Defendants full credit for paying employees straight time for all hours worked, reconstructed

  each employee’s hourly wage rate and average number of hours worked each workweek -- based

  on the recollections of employees interviewed and materials obtained during the investigation --

  and calculated unpaid overtime wages at one and one-half times their regular rate of pay.

  Investigator Stahl’s calculus is consistent with that employed in relevant case law. See, e.g.,

  Rodriguez v. Almighty Cleaning, Inc., 784 F. Supp. 2d 114, 126 (E.D.N.Y. 2011) (calculating

  damages owed based on the representations in Plaintiffs’ affidavits, the declarations of Plaintiffs’

  counsel and the supporting documentation attached to those declarations); Searson v. Concord

  Mortgage Corp., 07-cv-3909, 2018 WL 1175065, at *6 (E.D.N.Y. Jan. 29, 2018) (“Where there

  has been a default in a case alleging wage violations, the plaintiff’s recollection and estimates of

  the hours worked are presumed correct. . . .”); Castellanos v. Deli Casagrande Corp., No. CV

  11-245, 2013 WL 1207058, at *4 (E.D.N.Y. Mar. 7, 2013) (finding that where defendants had

  not rebutted plaintiff’s recollection of the hours worked, the court would accept plaintiff’s

  recollection based on his testimony during the hearing and calculate the damages accordingly).

  Generally, unpaid overtime wages are calculated by multiplying the New York minimum wage

  rate or the FLSA minimum wage rate, whichever is higher, by 0.5 to determine the additional

  amount owed per hour over 40 hours worked. Id. That amount is then multiplied by the number

  of hours of overtime worked per week to yield a sum of overtime pay owed per week. Id. The

  amounts for each week are then aggregated to determine the total amount of overtime damages

  owed. Id. In light of Defendants’ default here, the recollections and submissions of the

  Defendants’ employees detailing hours worked and rates of pay are presumed accurate. Further,

  based on the Court’s review, they are consistent with the limited documents available in this




                                                   25
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 26 of 29 PageID #: 200



  case, including those provided by the Secretary. See Stahl Decl. Exs. 3, 4, 6, 7. Therefore, the

  Court accepts the variables used by Investigator Stahl in calculating overtime wages due.

          The Court has reviewed Investigator Stahl’s calculations and has confirmed those

  numbers. As shown in the Plaintiff’s submissions attached to the instant motion, the following

  chart details the back wages and liquidated damages due to each employee based on

  reconstructed hours and applicable rates of pay:

   Employee                        Back Wages Due          Liquidated Damages       Total Due
                                                           Due

   Bobby Ahearn                    $9,862.50               $9,862.50                $19,725.00
   Larizza Chinchilla              $1,759.50               $1,759.50                $3,519.00

   John Dominguez                  $315.00                 $315.00                  $630.00

   Carlos Espinoza                 $4,398.75               $4,398.75                $8,797.50

   Freddy Espinoza                 $13,327.50              $13,327.50               $26,655.00

   Scott Hansen                    $2,107.50               $2,107.50                $4,215.00
   Sebastian Hernandez             $977.50                 $977.50                  $1,955.00

   Alex Lez                        $13,327.50              $13,327.50               $26,655.00
   Javier Lopez/Martinez           $1,981.00               $1,981.00                $3,962.00

   Hugo Nunez                      $13,327.50              $13,327.50               $26,655.00
   Refuglio Olvera                 $3,030.25               $3,030.25                $6,060.50

   Gustavo Pulgrain                $2,737.00               $2,737.00                $5,474.00

   Jose Reyes                      $4,887.50               $4,887.50                $9,775.00
   Julio Saul                      $4,594.25               $4,594.25                $9,188.50
   Paul Tutino                     $977.50                 $977.50                  $1,955.00
   Totals                          $77,610.75              $77,610.75               $155,221.50

  See Jacobs Decl. ¶ 19; Stahl Decl. Ex. 12. True and accurate copies of the back wages

  computation spreadsheets for each affected employee are annexed to Investigator Stahl’s

  Declaration as Exhibit 12.

          The Court is satisfied that an inquest is not required since the wages and liquidated

  damages can be readily ascertained by mathematical computation. See Flaks v. Koegel, 504 F.2d


                                                  26
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 27 of 29 PageID #: 201



  702, 707 (2d Cir. 2974); see also Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973

  F.2d 155, 158 (2d Cir. 1992). Courts in this District routinely award FLSA damages by solely

  evaluating and analyzing affidavits and other documents without an evidentiary hearing. See,

  e.g., Tapia v. Be Optical LLC, No. 16-CV-5555, 2018 WL 2078478 (E.D.N.Y. Feb 13, 2018);

  Rios v. BBQ Chicken Don Alex, Inc., No. 16-CV-6630, 2018 WL 264512 (E.D.N.Y. Jan 2,

  2018); Martinez v. Alimentos Saludables Corp., No. 16-CV-1997, 2017 WL 5033650 (E.D.N.Y.

  Sept. 22, 2017); Peralta v. M & O Iron Works, Inc., No. 12-CV-3179, 2014 WL 988835 at * 3

  (E.D.N.Y. Mar 12, 2014). Given the precise nature of the calculations utilized here, the Court is

  satisfied with the damages analysis contained in Plaintiff’s submissions.

         The Secretary also seeks an injunction restraining the Defendants from future violations

  of the FLSA. 29 U.S.C. § 217. Under the FLSA, district courts have the jurisdiction to “restrain

  violations” of the statute. Id. “Prospective injunctions are essential because the cost of

  noncompliance is placed on the employer, which lessens the responsibility of the [DOL] in

  investigating instances of noncompliance.” Martin v. Funtime, Inc., 963 F.2d 110, 114 (6th Cir.

  1992) (internal citation omitted); Solis, 938 F. Supp. 2d at 404 (finding that a prospective

  injunction was appropriate because the defendants willfully continued to violate the FLSA, after

  being notified by DOL of their noncompliance) “The imposition of an injunction is not punitive,

  nor does it impose a hardship on the employer since it requires him to do what the Act requires

  anyway — to comply with the law.” Id. (citation and internal quotation marks omitted).

         Generally, courts consider two factors in determining whether a prospective injunction

  should be granted — the “previous conduct of the employer and the dependability of his

  promises for future compliance.” Solis, 938 F. Supp. 2d at 404–05 (citing Dunlop v. Davis, 524

  F.2d 1278, 1281 (5th Cir.1975)); see also Brock v. Wackenhut Corp., 662 F.Supp. 1482, 1488



                                                  27
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 28 of 29 PageID #: 202



  (S.D.N.Y.1987) (citing the Dunlop standard). Here, the Secretary alleges that Defendants

  willfully violated the FLSA. Further, Defendants were less than fully cooperative with the WHD

  during Stahl’s investigation, namely, failing to produce requested documents and failing to

  appear at scheduled conferences. Because Defendants defaulted in the instant action, their

  current and future compliance with the FLSA is in question. Thus, an injunction is necessary.

  See Solis, 938 F. Supp. 2d at 404 (finding a prospective injunction necessary where defendants

  willfully violated the FLSA after being notified by the Department of Labor of their non-

  compliance). Therefore, the Court finds that the factors weigh in favor of Plaintiff, and a

  prospective injunction restraining Defendants from future violations of the overtime and

  recordkeeping requirements of the FLSA is warranted.

         The Court further notes that the Secretary seeks post-judgment interest as well as costs

  associated with the instant proceeding. However, the Plaintiff has not set forth any statutory or

  case law support showing an entitlement to such interest, although Plaintiff may be so entitled.

  Nor has Plaintiff provided any information with respect to the appropriate rate of interest if

  entitlement to interest is established. In addition, the Plaintiff has not delineated the costs for

  which reimbursement is sought nor has any underlying documentation for those costs been

  submitted. See generally Compl.; Jacobs Decl. This Court therefore respectfully recommends

  to Judge Hurley that the entry of judgment be deferred to give Plaintiff the opportunity to

  provide the foregoing information within 21 days.

  V.     CONCLUSION

         For the reasons set forth above, the Court respectfully recommends the following actions

  to Judge Hurley: (1) that Plaintiff’s motion for entry of default judgment against the Defendants

  be GRANTED; (2) that damages in the form of back wages be awarded to the Secretary in the



                                                    28
Case 2:18-cv-00346-DRH-AKT Document 16 Filed 03/13/19 Page 29 of 29 PageID #: 203



  sum of $77,610.75; (3) that liquidated damages in the sum of $77,610.75 be awarded to the

  Secretary; (4) that an injunction restraining Defendants from future violations of the overtime

  and recordkeeping requirements of the FLSA be imposed; and (5) that the entry of judgment be

  deferred to give Plaintiff the opportunity to provide the information concerning post-judgment

  interest and costs within 21 days.

  VI.    OBJECTIONS

         Pursuant to 28 U.S.C. § 636(b)(1)(c) and Rule 72 of the Federal Rules of Civil Procedure,

  the parties shall have fourteen (14) days from service of this Report and Recommendation to file

  written objections. See also FED. R. CIV. P. 6(a) and (e). Such objections shall be filed with the

  Clerk of the Court via ECF. A courtesy copy of any objections filed is to be sent to the

  Chambers of the Honorable Denis R. Hurley, and to the Chambers of the undersigned. Any

  requests for an extension of time for filing objections must be directed to Judge Hurley prior to

  the expiration of the fourteen (14) day period for filing objections. Failure to file objections will

  result in a waiver of those objections for purposes of appeal. Thomas v. Arn, 474 U.S. 140, 155

  (1985); Beverly v. Walker, 118 F.3d 900, 901 (2d Cir. 1997), cert. denied, 522 U.S. 883 (1997);

  Savoie v. Merchants Bank, 84 F.3d 52, 60 (2d Cir. 1996).

         Plaintiff’s counsel is directed to serve a copy of this Report and Recommendation

  upon the Defendants forthwith by overnight mail and first-class mail and to file proof of

  such service on ECF by March 15, 2019.

                                                                SO ORDERED.

  Dated: Central Islip, New York
         March 13, 2019

                                                                /s/ A. Kathleen Tomlinson
                                                                A. KATHLEEN TOMLINSON
                                                                U.S. Magistrate Judge

                                                   29
